DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
This final office action is responsive to the amendments filed on 11/05/2020.
Claims 1-18 are pending.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,268,509 B2 (hereafter ‘509). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. The side-by-side comparison below of claim 13 of the instant application and claim 11 of U. S. Patent No. ‘509 clearly shows limitation by limitation matching between the two conflicting claims.

Instant Invention
US Patent 10,268,509 B2 (‘509)
13. A computer program product for job distribution within a grid environment, the computer program product comprising:
11. A computer program product for job distribution within a grid environment, the computer program product comprising:
a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code executable by a processor unit to:
a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code configured to:
determine resource requirements for a plurality of submitted jobs;

determine resource attributes corresponding to each execution host of a plurality of execution clusters using the processor unit that evaluates the existence and availability of computing resources of the execution cluster, wherein the computing resources are needed to execute the jobs according to the resources requirements;
determine resource attributes corresponding to each execution host of a plurality of execution clusters, wherein each execution cluster includes one or more execution hosts;
group, for each execution cluster, execution hosts based on the resource attributes of the respective execution hosts;
group, for each execution cluster, execution hosts based on the resource attributes of the respective execution hosts;
define, for each grouping of execution hosts, a mega-host for the respective execution cluster, the mega-host for a respective execution cluster defining resource attributes based on the resource attributes of the respective grouped execution hosts;
combine, for each respective group of execution hosts, select resource attributes of select execution hosts and model a mega-host for the respective execution cluster based on the selected, combined resource attributes; and 

and responsive to receiving jobs at a submission cluster:

determine resource requirements for the jobs;
group the jobs based on the respective resource requirements of the jobs;
group the jobs based on the respective resource requirements of the jobs;
assign each group of jobs to a corresponding priority queue; and
assign each group of jobs to a corresponding priority queue based on priorities of the submitted jobs;
identify candidate mega-hosts for the jobs based on the resource attributes of the respective mega-hosts and the resource requirements of the jobs.
identify candidate mega-hosts for the job groups based on the resource attributes of the respective mega-hosts and the resource requirements of the respective job groups; and

select an optimum candidate mega-host for allocating a respective job group thereto for execution of the job group without evaluating each execution host of each execution cluster based on a weighting factor applied to select resources of the candidate mega-hosts.


Substantially all claimed elements of claim 13 in the instant application are contained in claim 11 of U. S. Patent No. ‘509. Additionally, patent claim 11 recites the more specific language of “each execution cluster includes one or more execution hosts” and “select an optimum candidate mega-host for allocating a respective job group thereto for execution of the job group without evaluating each execution host of each execution cluster based on a weighting factor applied to select resources of the candidate mega-hosts”, which is missing from the claim 13 of instant invention. On the other hand, the instant application recites the broader limitation and recites “create” queue and determining resource attributes “using the processor unit that evaluates the existence and availability of computing resources of the execution cluster, wherein the computing resources are needed to execute the jobs according to the resources requirements” which is missing from the US Patent ‘509. However, plurality of queue claimed in the US Patent is inherently includes create queue of instant invention and US Patent ‘509 also teaches resource requirement evaluation comprising determining existence and availability of resources (column 12 lines 45-65). 
It would have been obvious to one of ordinary skill in the art at the time of the  invention was made to modify claim 11 of the US Patent ‘509 by including the “evaluation method of availability and existence of the resources” as taught by US Patent ‘509. One of ordinary skills in the art would have been motivated to modify the claim 11 of US Patent ‘509 in the manner described above for the purpose of improving the efficiency of the process of determining the resources attributes. 

Similar claim mappings of the remaining claims would have been obvious to a person having ordinary skill in the art but have been omitted for the sake of brevity.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,108,452 B2 (hereafter ‘452). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U. S. Patent No. ‘452 See MPEP 804 based on similar claim mapping as illustrated above with respect to US Patent ‘509.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,664,308 B2 (hereafter ‘308). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U. S. Patent No. ‘308 See MPEP 804 based on similar claim mapping as illustrated above with respect to US Patent ‘509.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,275,277 B2 (hereafter ‘277). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of U. S. Patent No. ‘277 See MPEP 804 based on similar claim mapping as illustrated above with respect to US Patent ‘509.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites determining resource attributes …using a processor unit that evaluates the “existence and the availability” of computing resources of the execution hosts. It is unclear if the existence and availability is referring to what (i.e. if availability indicate both existence and availability or availability doesn’t indicate existence). 
Claim 1 recites “selecting an execution cluster”. It is unclear if what is the criteria for selection (i.e. if the optimum candidate or other criteria is used for selection).
Claims 7 and 13 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1, 3-4 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory Category? - Yes
Step 2A Prong One: Judicial Exception? - Yes
Step 2A Prong Two: integrated into practical application? - No
Step 2B: Amount to significantly more? - No

Independent claim 1 is directed to selecting an optimum cluster from the identified candidate clusters for allocating job based on the weighted resource attributes of the hosts and resource requirements of the job.

First, claims 1-6 are directed to a method and claims 7-12 are directed to a system and claims 13-18 are directed to computer program product and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework.

Claims 1 recites “a method for job distribution within a grid environment, comprising: receiving a job at a submission cluster for distribution of the job to at least one of a plurality of execution clusters, each execution cluster having one or more execution hosts; determining resource requirements for the job; determining resource attributes corresponding to each execution host of the execution clusters using a processor unit that evaluates the existence and the availability of computing resources of the execution hosts, wherein the computing resources are needed to execute the job according to the resource requirements; identifying candidate execution clusters for processing the job based on the existence and the availability of the computing resources of the execution hosts and the resource requirements of the job; and selecting an execution cluster from the candidate execution clusters for allocating the job thereto for execution of the job based on a weighting factor applied to select computing resources of the respective execution clusters, the weighting factor including a value assigned to the select computing resources representing an importance level of the select computing resources relative to other computing resources required for the job.” The claim elements of “identifying candidate execution clusters for processing the job based on the existence and the availability of the computing resources of the execution hosts and the resource requirements of the job; and selecting an execution cluster from the candidate execution clusters for allocating the job thereto for execution of the job based on a weighting factor applied to select computing resources of the respective execution clusters”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen/paper. For example, identifying candidate execution clusters based on the existence and availability of the computing resources of the execution hosts and the resource requirements of the job as well as selecting candidate based on weighted resource, in the context of this claim encompasses the user may be able to manually or using pen/paper to perform the identification and selection of execution cluster based on resource existence and availability matching the job requirements and applying weighting factor to the resource respectively. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 
The judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional claim elements of “a method for job distribution within a grid environment”, “receiving a job at a submission cluster for distribution of the job”, “to at least one of a plurality of execution clusters”, “each execution cluster having one or more execution hosts”, “determining resource attributes corresponding to each execution host of the execution clusters”, “determining resource requirements for the job”, “computing resources are needed to execute the job according to the resource requirements”, “the weighting factor including a value assigned to the select computing resources representing an importance level relative to other computing resources required for the job. As such these additional claim elements as recited amounts to no more than mere instructions to apply the exception to a job distribution system in grid network. For example, preamble merely recites technological environment in which the method is being performed. Similarly, claim elements of “submission cluster”, “at least one of a plurality of execution clusters”, “each execution cluster having one or more execution hosts” are components of the technological environment or either represents generic computing components or pre-solution activity. Claim elements of “receiving a job”, “distribution of the job”, “determining resource attributes corresponding to each execution host of the execution clusters”, “determining resource requirements for the job”, “evaluating the existence and availability of computing resources of the execution hosts using processor” are either generic methods of information gathering or further part of pre/extra-solution activities. Accordingly, these additional element does not integrate the abstract idea into a practical application because these are either generic computing component/method and/or pre/post extra solution and do not impose any meaningful limits on practicing the abstract idea or indicates any improvement in the functioning of computer/technology/technical field. Therefore, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements amounts to no more than mere instruction to apply the exception to the job distribution grid environment. None of the additional claim elements alone or in combination recite/suggest improvement in functioning of computer/ technology/technical field or adding a specific limitation other than what is well-understood, routine, and conventional in the field of endeavor. Mere instruction to apply an exception to a job distribution grid environment comprising plurality of execution clusters (hosts) cannot provide an inventive concept. Therefore, the claim is not patent eligible. 
 
Dependent claims 2-6 depend on claim 1 and either recites similar abstract idea of mental process and/or additional claim elements neither integrating to any practical application nor amount to significantly more. Therefore, claims 2-6 are also not patent eligible.
	 
Remaining independent claims 7, 13 and dependent claims 8-12, 14-18 are also rejected based on similar analysis as above but have been omitted for the sake of brevity.
Therefore, the claim(s) 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 1-12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroening (US Pub. No. 2004/0215590 A1) in view of Sirota et al. (US Patent No. 8,321,558 B1) and further in view of Ferris et al. (US Pub. No. 2011/0295999 A1, hereafter Ferris).

Both Kroening and Sirota were cited in the last office action.

As per claim 1, Kroening teaches the invention substantially as claimed including a method for job distribution within a grid environment ([0002] assigning grid jobs on a computing grid), comprising: 
receiving a job at a submission cluster for distribution of the job to at least one of a plurality of execution clusters ([0022] submit, job, grid manager computer, receive jobs for processing, assigning grid jobs to grid computers; fig 1 grid manager computer 16 grid computer 12 fig 2 grid job scheduler 22; fig 4 110), each execution cluster having one or more execution hosts (fig 1 grid computer 12 fig 3 grid computers 100 group grid computers 106 i.e. cluster); 
determining resource requirements for the job (fig 4 examine grid job for attributes needed to perform grid job 114 [0026] attributes, grid computer, performing the job); 
determining resource attributes corresponding to each execution host of the execution clusters (fig 3 record grid computer attribute information 104 [0024] collect, attributes, computer) using a processor unit (fig 1 grid manager computer 16) that evaluates the existence and the availability of computing resources of the execution hosts (fig 4 compare attributes need for job to attributes of grid computers 116 computers match attributes - Yes 118 - indicates existence [0006] available grid computers, determine that any computers meet the requirements [0024] computers, capability, highly suitable for performing the grid job, relative availability level of the grid computers, available amounts of memory and storage [0025] similar types or levels of one or more attributes reported to the grid manager, relatively higher/lower level of processor performance/availability, quicker - indicates existence and availability), wherein the computing resources are needed to execute the job according to the resource requirements (fig 4 examine grid job for attributes needed to perform grid job 114 [0024] assigning a grid job to the grid computers on a computing grid with capabilities that are highly suitable for performing the grid job  fig 3 102 104 106); 
identifying candidate execution clusters for processing the job (fig 4 computers match attributes 118-yes [0026] computers, have the attributes needed to perform the grid job [0025] grid computers, computing grid, grouped into a number of groups that each includes a plurality of grid computers) based on the existence and the availability of the computing resources of the execution hosts and the resource requirements of the job (fig 4 compare attributes needed for job to attributes of grid computers 116 fig 4 computers match attributes 118 - indicate existence of required resources [0006] available grid computers, determine that any computers meet the requirements [0024] computers, capability, highly suitable for performing the grid job, relative availability level of the grid computers, available amounts of memory and storage, grid job scheduler/manager[0025] grouping, grid computers, similar types or levels of one or more attributes reported to the grid manager, relatively higher/lower level of processor performance/availability, quicker - indicates existence and availability); and 
selecting an execution cluster from the candidate execution clusters for allocating the job thereto for execution of the job based on a weighting factor applied to select computing resources of the respective execution clusters ([0027] grid computer, most suitable, performing grid job, attributes shared by the particular grouping), the weighting factor including a value assigned to the select computing resources representing an importance level of the select computing resources relative to other computing resources required for the job.
Kroening doesn’t specifically teach selecting cluster based on weighting factor applied to select resources, the weighting factor including a value assigned to the select computing resources representing an importance level of the select computing resources relative to other computing resources required for the job.

Sirota, however, teaches selecting cluster based on weighting factor applied to select computing resources of the respective execution cluster (col 23 lines 25-42 selection, computing nodes, based on preferences, preferred resources, required for execution, memory and/or storage, cpu, performance metric e.g. , resource, sufficient resources, available multiple computing nodes, selected, cluster col 12 5-18 factor/constraints/ preferences regarding which computing system to select), the weighting factor including a value assigned to the select computing resources representing an importance level of the select computing resources relative to other computing resources required for the job.

It would have been obvious to one of ordinary skills in the art at the time of invention was made to combine the teachings of Kroening with the teachings of Sirota of selection of computing nodes based on available preferred resources required for the program execution to improve efficiency and allow selecting cluster based on weighting factor applied to select resources of the respective execution cluster to the method of Kroening as in the instant invention. The combination would have been obvious to one of ordinary skills in the art because the analogous (Kroening [0002] Sirota 1:15-27) combined prior art is motivated to improve efficiency (Kroening [0007] Sirota 4:1-5 4:23-27) and using known methods of clustering nodes with grouping of preferred resources meeting the requirements of the job taught by Sirota (23:25-42) to the method of Kroening would yield predictable results with reasonable expectation of success and improved efficiency.

Kroening and Sirota, in combination, do not specifically teach the weighting factor including a value assigned to the select computing resources representing an importance level of the select computing resources relative to other computing resources required for the job.

Ferris, however, teaches the weighting factor including a value assigned to the select computing resources representing an importance level of the select computing resources relative to other computing resources required for the job ([0064] resource importance data, weighting data, resources, needed by the application/processes, weighting data, indicates, that resource’s relative importance among the set of needed resources among the set of resources [0065] importance data, configured, any format, weights/factors/ratings/categories fig 4c).
It would have been obvious to one of ordinary skills in the art at the time of invention was made to combine the teachings of Kroening and Sirota with the teachings of Ferris of resource importance data including weight data for resources needed for the application wherein the weighting data indicates resources relative importance among the needed resources to improve efficiency and allow the weighting factor including a value assigned to the select computing resources representing an importance level of the select computing resources relative to other computing resources required for the job to the method of Kroening and Sirota as in the instant invention. The combination would have been obvious to one of ordinary skills in the art because the analogous (Kroening [0002] Sirota 1:15-27 Ferris [0001]) combined prior art is motivated to improve efficiency (Kroening [0007] Sirota 4:1-5 4:23-27 Ferris [0003] [0022]) and using known methods of associating relative importance values to the needed resources as weighting data to yield predictable results of applying weighting data values to the selected needed resources as taught by Kroening and Sirota with reasonable expectation of success and improved efficiency.
As per claim 2, Kroening teaches grouping the execution hosts for a respective execution cluster based on select resource attributes for the respective execution hosts ([0010] grouping, grid computers, attributes of the grid computers [0025] grid computer, groups, sharing similar types or levels of one or more attributes).  

As per claim 3, Kroening teaches grouping the execution hosts for a respective execution cluster based on resource slots and memory capacity attributes for the respective execution hosts ([0025] grid computer, groups, sharing similar types or levels of one or more attributes reported to the grid manager [0024] grid computers, attributes, available amounts of memory).    
Sirota teaches remaining claim elements of resource slots (col 8 lines 5-13: computing nodes, computing resources available of executing programs, measured, by processing capacity e.g. number and/size of processing units).

As per claim 4, Kroening teaches sorting the candidate execution clusters based on available resources of the respective candidate execution clusters (fig 3 collect/record attribute from grid computer 102/104 store topology of computers 108 fig 4 computers match attributes - yes 118 [0006] grid manager, sift, profile, available grid computers [0024] attributes, grid computer, recorded on database [0025]).  

As per claim 5, Kroening teaches further comprising applying a job forwarding policy for the job ([0026] portion of grid job may be directed to a number of grid computers of one of the groupings; fig 4 118-yes 120) based on a division of the resource attributes of the execution clusters among users requesting job processing (fig 4 compare attributes needed for the job to attribute of grid computers 116 match attributes -yes 118). 
Sirota teaches remaining claim elements of division of resource attributes of the execution clusters among users (col 5 lines 59-67 user, specify, parameter, quantity of computing nodes, type of computing node, different capability memory, storage, processing power col 6 lines 5-15 location/layout of nodes, geographical location, particular data center).


As per claim 6, Kroening teaches determining a number of running jobs at the candidate execution clusters ([0031] job status log created/maintained on the grid manager fig 6 162 164 166); and determining a number of forwarded pending jobs at the candidate execution clusters (fig 2A job, status - queued ).

Claim 7 recites a system for job distribution within a grid environment (Kroening: [0002] assigning grid jobs on a computing grid), comprising: a submission cluster (Kroening: fig 1 grid computer manager 16), having a processor unit, for distributing jobs to at least one of a plurality of execution clusters (Kroening: fig 2 grid computer manager 16 grid job scheduler 22  [0022] assigns grid jobs to the grid computers of the computing grid), wherein each execution cluster comprises one or more execution hosts ( Kroening: fig 1 grid computer 12 fig 3 grid computers 100 group grid computers 106 i.e. cluster), and wherein the submission cluster comprises logic executable by a processor unit ( Kroening: fig 2 grid job scheduler 22 grid manager 16) to perform method similar to claim 1. Therefore, it is rejected for the same rational.

Claim 8 recites elements of claim 2. Therefore, it is rejected for the same rational.
Claim 9 recites elements of claim 3. Therefore, it is rejected for the same rational.
Claim 10 recites elements of claim 4. Therefore, it is rejected for the same rational.
Claim 11 recites elements of claim 5. Therefore, it is rejected for the same rational.
Claim 12 recites elements of claim 6. Therefore, it is rejected for the same rational.


Claim 13-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kroening (US Pub. No. 2004/0215590 A1), as applied to above claims, in view of Hyman et al. (US Patent No. 8,930,946 B1, hereafter Hyman) and further in view of Abu-Ghazaleh et al. (US Pub. No. 2009/0083390 A1, hereafter Abu-Ghazaleh).
Hyman and Abu-Ghazaleh were cited in the last office action.

As per claim 13, Kroening teaches the invention substantially as claimed including a computer program product for job distribution within a grid environment ([0002] grid computing system, assigning grid jobs on a computing grid fig 2 22), the computer program product comprising: 
a non-transitory computer readable medium having computer readable program code embodied therewith, the computer readable program code comprising computer readable program code executable by a processor unit to: 
determine resource requirements for a plurality of submitted jobs (fig 4 examine grid job for attributes needed to perform grid job 114 [0004] jobs are submitted to a managing entity[0010]); 
determine resource attributes corresponding to each execution host of a plurality of execution clusters (fig 3 collect/record attribute information of grid computers 102/103) using the processor unit that evaluates the existence and the availability of computing resources of the execution hosts (fig 4 compare attributes need for job to attributes of grid computers 116 computers match attributes - Yes 118 - indicates existence [0006] available grid computers, determine that any computers meet the requirements [0024] computers, capability, highly suitable for performing the grid job, relative availability level of the grid computers, available amounts of memory and storage [0025] similar types or levels of one or more attributes reported to the grid manager, relatively higher/lower level of processor performance/availability, quicker - indicates existence and availability), wherein the computing resources are needed to execute the jobs according to the resource requirements (fig 4 examine grid job for attributes needed to perform grid job 114 [0024] assigning a grid job to the grid computers on a computing grid with capabilities that are highly suitable for performing the grid job  fig 3 102 104 106); 
group, for each execution cluster, execution hosts based on the resource attributes of the respective execution hosts (fig 3 group grid computers according to common attributes i.e. each group is equivalent to the cluster 106 [0010] [0024] [0025]); 
define, for each grouping of execution hosts ([0025] grid computers, computing grid, grouped into a number of groups, plurality of grid computers, at least one of the grid computers of the grid computers having the attributes need to perform the grid job), a mega-host for the respective execution cluster, the mega-host for a respective execution cluster defining resource attributes based on the resource attributes of the respective grouped execution hosts (fig 3 group grid computers according to common attributes 106 [0025] grid computers, grouped, number of groups, each, plurality of grid computers, each grid computers, one or more groups, sharing similar types or levels of one or more of the attributes, each grid computer belonging to a particular group share the same attribute); 
create a plurality of priority queues based on priorities of the submitted jobs ([0022] grid manager, computing grid server, accepting jobs [0004]); 
group the jobs based on the respective resource requirements of the jobs; 
assign each group of jobs to a corresponding priority queue; and 
identify candidate mega-hosts for the jobs based on the resource attributes of the respective mega-hosts and the resource requirements of the jobs ([0010] comparing, attributes needed to perform the grid job, attributes of the groups of grid computers, submitting, grid job, group of grid computers having the attributes needed to perform the grid job, fig 4 118).  
Kroening doesn’t specifically teach a mega-host for the respective execution cluster, create a plurality of priority queues based on priorities of the submitted jobs, group the jobs based on the respective resource requirements of the jobs; assign each group of jobs to a corresponding priority queue; and identify candidate mega-hosts for the jobs.
Hyman, however, teaches, create a plurality of priority queues based on priorities of the submitted jobs (fig 4 priority queues, task groups), group the jobs (fig 1 task groups 1004a-d fig 3 separate tasks into multiple groups 3010); 
assign each group of jobs to a corresponding priority queue (fig 4 priority queues, task groups col 5 lines 25-30).
It would have been obvious to one of ordinary skills in the art at the time of the invention was made to combine the teachings of Kroening with the teachings of Hyman of plurality of priority queues, separating tasks in multiple groups, assigning task groups to the multiple priority queues to improve efficiency and allow create a plurality of priority queues based on priorities of the submitted jobs, group the jobs, assign each group of jobs to a corresponding priority queue to the method of Kroening as in the instant invention. The combination would have been obvious to one of ordinary skills in the art because the analogous (Kroening [0002] Hyman 1:5-7) combined prior art is motivated to improve efficiency (Kroening [0007] Hyman 1:15-20) and using known methods of grouping jobs and assigning group of jobs to the different priority queues taught by Hyman (figs. 1, 4) to the method of Kroening would yield improvement to predictable results.
Kroening and Hyman, in combination, do not specifically teach a mega-host for the respective execution cluster, group the jobs based on the respective resource requirements of the jobs; and identify candidate mega-hosts for the jobs.
Abu-Ghazaleh, however, teaches a mega-host for the respective execution cluster, the mega-host for a respective execution cluster ([0123] cluster of nodes, adopted to a branched hierarchy of nodes, partitioned into subset of nodes, based on relative proximity, node characteristic metric, determine a set of preferred nodes, for allocation of portions of a distributed task [0016] variable size set of promising candidate nodes, used as cluster [0019] virtual clusters [0083] super-node, cluster; fig 1 hierarchical clusters layer 2, layer 1, layer 0, each layer further partitioned into sub-clusters of nearest proximities), group the jobs based on the respective resource requirements of the jobs ([0090] group, concurrent jobs, multiple tasks, require, multiple resources [0094] set of tasks, set of resources), identify candidate mega-hosts for the jobs ([0015] assessing the quality of multiple heterogeneous resources available collectively to support a given job [0019] scheduling, parallel jobs, virtual clusters [0090] group-scheduling, matches concurrent jobs, multiple tasks, requires, multiple resources [0113] super-node, satisfy, scheduling request).
It would have been obvious to one of ordinary skills in the art at the time of the invention was made to combine the teachings of Kroening and Hyman with the teachings of Abu-Ghazaleh of cluster of nodes adopted to a branched hierarchy of nodes (i.e. clusters), partitioned into subset of nodes (i.e. sub-cluster or mega host within the clusters ) based on relative proximity, determine a set of preferred nodes for portions of task, defining virtual clusters, super-nodes, grouping multiple tasks/jobs requiring set of resources and super-node satisfying scheduling request to improve efficiency and allow a mega-host for the respective execution cluster, group the jobs based on the respective resource requirements of the jobs; and identify candidate mega-hosts for the jobs to the method of Kroening and Hyman as in the instant invention. The combination would have been obvious to one of ordinary skills in the art because the analogous (Kroening [0002] Hyman 1:5-7 Abu-Ghazaleh [0003]) combined prior art is motivated to improve efficiency (Kroening [0007] Hyman 1:15-20 Abu-Ghazaleh [0010]) and using known methods of partitioning subset of nodes and super-node satisfying scheduling requirement taught by Abu-Ghazaleh ( [0015] [0019] [0090] [0113]) to the method of Kroening and Hyman would yield improvement to predictable results.
As per claim 14, Kroening teaches group the execution hosts for a respective execution cluster based on select resource attributes for the respective execution hosts ([0010] grouping, grid computers, attributes of the grid computers [0025] grid computer, groups, sharing similar types or levels of one or more attributes).  

As per claim 15, Kroening teaches group the execution hosts for a respective execution cluster based on resource slots and memory capacity attributes for the respective execution hosts ([0025] grid computer, groups, sharing similar types or levels of one or more attributes reported to the grid manager [0024] grid computers, attributes, available amounts of memory).    
Abu-Ghazaleh teaches remaining claim elements of resource slots ([0023] subdivide physical systems into a number of logical components).

As per claim 16, Kroening teaches sort the candidate execution clusters based on available resources of the respective candidate execution clusters (fig 3 collect/record attribute from grid computer 102/104 store topology of computers 108 fig 4 computers match attributes - yes 118 [0006] grid manager, sift, profile, available grid computers [0024] attributes, grid computer, recorded on database [0025]).  

As per claim 17, Kroening teaches further comprising apply a job forwarding policy for the job ([0026] portion of grid job may be directed to a number of grid computers of one of the groupings; fig 4 118-yes 120) based on a division of processing attributes of the execution clusters among users requesting job processing (fig 4 compare attributes needed for the job to attribute of grid computers 116 match attributes -yes 118). 
Abu-Ghazaleh teaches remaining claim elements of division of processing attributes of the execution clusters among users ([0020] new nodes, not all users gain access to the self-organizing grid, should not have been authenticated more than once for using resources [0043] users, requested for clusters, average delay among nodes [0083] [0116] [118]).


As per claim 18, Kroening teaches determining a number of running jobs at the candidate execution clusters ([0031] job status log created/maintained on the grid manager fig 6 162 164 166); and determining a number of forwarded pending jobs at the candidate execution clusters (fig 2A job, status - queued ).


Response to Arguments
The previous specification objections have been withdrawn.
The previous double patenting rejections have been maintained.
Previous 112 2nd paragraph objections have been withdrawn. However, some new rejections have been made.
Applicant's arguments filed on 11/05/2020 have been fully considered but they are not persuasive. In Applicant’s response filed on 11/05/2020, Applicant argues the following:

35 USC 101:
Under 2A, Claim 1 does not recite any of the judicial exceptions enumerated in the Eligibility Guidance. For instance, Claim 1 does not recite a mental process because Claim 1, under its broadest reasonable interpretation, does not cover performance in the mind. For example, the "determining" limitation requires action by a processor unit that cannot be practically applied in the mind. In particular, the claimed aspect of determining resource attributes of the execution hosts by evaluating the existence and the availability of computing resources of each execution host is not practically performed in the human mind, at least because it requires a processor unit to access computing resources of the execution hosts.
Further, Claim 1 clearly integrates any such purported abstract idea into a practical application such that Claim 1 is patent eligible under Step 2A.
The elements of Claim 1 recite a specific manner for evaluating and selecting a particular execution host for processing a job based on the existence and the availability of computing resources of the execution host by the application of a weighting factor applied to select resources of the evaluated execution hosts. This provides a specific improvement over prior systems, resulting in improved job execution and processing.
Nonetheless, Claim 1 recites elements and/or a combination of elements that amount to significantly more than the judicial exception abstract idea.

In the present case, when looking at the limitations of Claim 1 as an ordered combination, the invention as a whole amounts to significantly more than an abstract idea.
Claim 1 improves the computer- implemented environment, and improvements to computer systems are patent eligible. The limitations of Claim 1 solve the problem of selecting from a number of different execution hosts in a computing environment for directing a job for execution based on the existence and the availability of resources on those execution hosts.
35 USC 103:

However, Sirota does not appear to disclose that any weighting factor is applied that assigned a value representing an importance level of certain computing resources relative to other computing resources required for the program.
Sirota does not appear to disclose that any value is assigned to certain resources indicating an importance level relative to other required resources for the program.
Moreover, Claim 2, for example, recites "grouping the execution hosts for a respective execution cluster based on select resource attributes for the respective execution hosts." None of the cited references appear to disclose that different execution hosts are grouped within an execution cluster based on resource attributes of the respective execution hosts.
Claim 13 recites "group, for each execution cluster, execution hosts based on the existence and the availability of the resource attributes of the respective execution hosts" and "define, for each grouping of execution hosts, a mega-host." (emphasis added). In contrast, Abu-Ghazaleh appears to disclose that nodes are grouped to form a cluster. Abu-Ghazaleh does not appear to disclose that once in a cluster, the nodes are further grouped, much less grouped based on any resource attributes of the respective nodes. Thus, Abu-Ghazaleh does not appear to disclose the limitations of Claim 13 that the Examiner is relying on Abu-Ghazaleh to purportedly disclose.

Examiner has thoroughly considered Applicant’s arguments, but respectfully, find them unpersuasive for at least the following reasons:
35 USC 101 (claim 1 and claim 7 could overcome 101 by amending claims to recite “select an optimum execution cluster”).
	With respect to point i.) Examiner respectfully disagree. As illustrated above under 35 USC 101 abstract idea rejection, the claim element of “identifying candidate execution clusters for processing the job based on the existence and the availability of the computing resources of the execution hosts and the resource requirements of the job; and selecting an execution cluster from the candidate execution clusters for allocating the job thereto for execution of the job based on a weighting factor applied to select computing resources of the respective execution clusters”  is an abstract idea that can be performed mentally and/or with the aid of pen and paper. Examiner agrees that the “determining” limitation requires action by a processor unit and can’t be performed by human mind. However, one of ordinary skills in the art would recognize that “determining by processor…” is an extra pre-solution activity and normally performed in almost any computer processor and would fall in a well-known, routine and conventional category as is evident by the background of the instant invention and/or cited prior arts in the instant invention.
	
	With respect to point ii.) Examiner respectfully disagree. Determining a resource requirement for a job or determining resources matching requirement for a job based on availability and existence of resources at a high level resembles the abstract idea of mental process and/or well-known in the art (please see prior art cited in PTO-892).

	With respect to point iii.) Determining availability and existence of resources required for the job is extra pre-solution activity. Selecting a particular execution host for processing a job resembles the abstract idea of mental process. As such, determining availability/existence of resources are well-known, routine and conventional (please see prior art cited in PTO-892) and may not be considered as an improvement over prior art.

	With respect to point iv.) Examiner respectfully disagree. As explained above under the 35 USC 101 rejections and response with respect to point i., ii, iii, claim 1 recites pre/post extra solution activity that doesn’t amount to significantly more.
	
	With respect to point v.) Same response as with respect to point iv.
	With respect to point vi.) Same response as with respect to point iii.
	
35 USC 103:
	With respect to point a.) Argument is moot in view of new grounds of rejections.
With respect to point b.) Same as a.
With respect to point c.) Examiner respectfully disagree. Kroening clearly teaches grouping grid computers based on same or similar level of attributes of grid computers ([0010] [0025]), which is equivalent to the claim elements of grouping the execution host for respective execution cluster based on resource attributes as recited in claim 2.
With respect to point d.) Kroening teaches determining compare attributes needed for the job with the attributes of grid computer (fig 4 116 118), available grid computer that meet the requirements ([0006]) computer capability highly suitable for performing the grid job, relative availability, available amount of memory/storage ([0024] [0025]), which is equivalent to determining existence and availability of resources of the respective execution host. Kroening also teaches 
 grouping grid computers according to common attributes i.e. each group is equivalent to the cluster (fig 3 106 [0010] [0024] [0025]) which is equivalent to grouping for each execution cluster execution hosts based on resource attributes of the respective execution hosts and defining for each grouping execution hosts, grid computers having same attributes as recited in the claim. Abu-Ghazaleh has been cited to only teach the cluster of nodes adopted (fig 1 hierarchical layer clusters i.e. each layer is a cluster in itself i.e. cluster of computers) and further partitioning each layered cluster into subset of nodes (i.e. for allocation to a distributed task (fig 1 grouping nodes within the layer based on proximity of nodes e.g. defining layer 0 with 4 cluster and layer 1 with 2 clusters as illustrated in fig. 1 [0123] [0071] [0083] [0113] - each subset of nodes is equivalent to the mega-host recited in the claim) which is equivalent to the mega-host of a respective execution cluster as recited in the claim and the combination of Kroening and Abu-Ghazaleh teach the grouping of host as mega-host based on the attributes.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lu et al. (US 7,861,246 B2) teaches job-centric scheduling in a grid environment.
Xu et al. (US 9,026,658 B2) teaches enhanced computer cluster operation using resource allocation requests.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195